Case: 20-60214     Document: 00515676835         Page: 1     Date Filed: 12/17/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 December 17, 2020
                                  No. 20-60214                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   William Bedford, Individually, and as Co-Executor of
   the Estate of Beverly Bedford, deceased, and Kim
   Waddle as Co-Executor of the Estate of Beverly
   Bedford, deceased,

                                                           Plaintiffs—Appellants,

                                       versus

   American Honda Motor Company, Incorporated,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 1:18-CV-175


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:*
          Appellants William Bedford and Kim Waddle, as co-executors of the
   estate of Beverly Bedford, brought a tort suit against Appellee American


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60214         Document: 00515676835               Page: 2      Date Filed: 12/17/2020




                                          No. 20-60214


   Honda Motor Company, Inc. (“Honda”) alleging that Honda products
   exposed Ms. Bedford to asbestos and caused her death from mesothelioma.
   Honda filed a motion for summary judgment, which the district court
   granted. Appellants then filed a motion for reconsideration pursuant to
   Federal Rule of Civil Procedure 59(e), asking the district court to revisit its
   summary judgment decision. Two days later, while that motion was still
   pending, Appellants filed a timely notice of appeal of the district court’s
   summary judgment order. The district court subsequently denied the motion
   for reconsideration.
           Here, Appellants argue that the district court erred by failing to apply
   the “Lohrmann Test,” 1 which they assert is the proper standard under
   Mississippi law for evaluating summary judgment motions in asbestos-
   related products liability cases. Had the district court done so, they argue, it
   might have denied Appellee’s motion.
           The main problem with this argument is that it comes too late. As
   Appellee notes, Appellants first raised their argument concerning the
   Lohrmann Test in their motion for reconsideration. They make no mention
   of the Lohrmann Test in their response to Appellee’s motion for summary
   judgment, which is the subject of their appeal.
           “This court will typically not consider an issue or a new argument
   raised for the first time in a motion for reconsideration in the district court.”
   U.S. Bank Nat’l Ass’n v. Verizon Commc’ns, Inc., 761 F.3d 409, 425 (5th Cir.
   2014) (citing Lincoln Gen. Ins. Co. v. De La Luz Garcia, 501 F.3d 436, 442 (5th


           1
             First stated in Lohrmann v. Pittsburgh Corning Corp., 782 F.2d 1156 (4th Cir. 1986),
   the Lohrmann Test looks to the “frequency, regularity, and proximity” of asbestos
   exposure in order to determine if a plaintiff has established a prima facie causal connection
   in asbestos-related tort litigation. See Smith v. Union Carbide Corp., 130 So.3d 66, 70 (Miss.
   2013).




                                                 2
Case: 20-60214      Document: 00515676835         Page: 3   Date Filed: 12/17/2020




                                   No. 20-60214


   Cir. 2007)); see also LaClerc v. Webb, 419 F.3d 405, 412 n.13 (5th Cir. 2005)
   (“A motion for reconsideration may not be used to rehash rejected
   arguments or introduce new arguments.” (citing Westbrook v. C.I.R., 68 F.3d
   868, 879 (5th Cir. 1995))). Such arguments are deemed to have been waived.
   U.S. Bank, 761 F.3d at 425; see also Mungo v. Taylor, 355 F.3d 969, 978 (7th
   Cir. 2004) (“Arguments raised for the first time in connection with a motion
   for reconsideration, however, are generally deemed to be waived.”).
          We therefore decline to consider Appellants’ argument concerning
   the Lohrmann Test. As they present no other arguments supporting reversal,
   their appeal fails.
          AFFIRMED.




                                         3